Citation Nr: 0633034	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for choroiditis of the 
left eye with cataract, visual acuity of hand motion at 1 
foot, currently rated as 30 percent disabling. 
 
2.  Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1980 through 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case is now before the Board for 
appellate review.

In February 2005, the veteran submitted a statement claiming 
that he suffers from depression due to his service connected 
vision problems.  In September 2005, the veteran submitted an 
additional statement alleging that he has stomach problems, 
heart problems, is sterile, and has a condition causing him 
to bleed from his penis, all due to, he claims, radiation 
exposure in service.  Neither the February 2005 depression 
claim, nor the claims set forth in September 2005 have been 
developed.  As such, they are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service connected left eye has no light 
perception, and his non-service connected right eye has 
corrected vision of 20/40. 
 
2.  The veteran has two service connected disabilities, rated 
at 30 and 10 percent respectively, and has a combined rating 
of less than 70 percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for choroiditis of 
the left eye with cataract and visual acuity of hand motion 
at 1 foot, currently rated as 30 percent disabling, are not 
met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.75, 4.79, 4.84a, Diagnostic Codes 6005, 6070 (2006). 
 
2.  The criteria for TDIU are not met.  38 C.F.R. §§ 3.340, 
4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected left eye condition, as well as a total disability 
rating based upon individual unemployability (TDIU).  The 
preponderance of the evidence is against both claims, because 
the veteran is receiving the maximum benefit allowable to him 
for his eye condition, and he is not eligible for TDIU based 
upon his service connected disability ratings.

Choroiditis - Left Eye

The veteran is presently rated as 30 percent disabled for his 
service-connected choroiditis of the left eye with cataract, 
visual acuity of hand motion at 1 foot.  He is so rated under 
38 U.S.C.A. § 4.84a, Diagnostic Codes (DC) 6005-6070 (2006).

Choroiditis (DC 6005) is rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology. 
A minimum rating of 10 percent may be assigned during active 
pathology. 38 C.F.R. § 4.84a.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when examination of the 
eyes reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
being considered of negligible utility. 38 C.F.R. § 4.79. 
Blindness in one eye (having only light perception) warrants 
a 30 percent evaluation when corrected visual acuity in the 
other eye is 20/40 or better. 38 C.F.R. §§ 4.75, 4.84a, DC 
6070.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity. Given the current status of the 
veteran's disability, and the current rating criteria, a 
rating higher than 30 percent would require greater 
impairment of visual acuity in the non-service connected 
right eye than currently demonstrated.

The veteran was afforded a VA examination in October 2002.  
His left eye choroiditis was inactive at that time, but his 
chronic poor vision due to a macular scar was reported, as 
were cataracts.  He had uncorrectable left eye visual acuity 
of hand motion at 1 foot at distance and off the near chart 
for near vision.  The veteran's right eye visual acuity 
uncorrected was 20/100 at near and 20/100 at distance; and 
corrected to 20/80 at near and 20/60 at distance.  The 
examiner remarked on an August 2002 right eye visual acuity 
reading of 20/15 and stated that there was no significant 
finding to account for decreased vision in October 2002.  A 
November 2003 outpatient treatment record reflects 
uncorrected distance vision in the right eye of 20/80; thus, 
it was improved from the prior VA examination.

Most recently, on VA examination in May 2005, the veteran had 
no light perception in the service connected left eye and 
corrected vision in the right eye of 20/40. While some vision 
loss is apparent throughout the veteran's records, he is not 
blind in his non-service connected right eye under 38 C.F.R. 
§ 4.79.  While a disability must generally be considered in 
the context of the whole recorded history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, for 
evaluating the veteran's eye disability rating, he has no 
light perception in his service connected left eye, and 
corrected 20/40 vision in his non-service connected right 
eye.  The veteran is, therefore, appropriately rated as 30 
percent disabled under 38 C.F.R. § 4.84a, DC 6070, Table V.  
The Code does not provide for a higher disability rating for 
a change from light perception only to no light perception at 
all in one eye.  Thirty percent is the maximum schedular 
amount available for blindness in the service connected left 
eye, with no blindness in the non-service connected right 
eye.  A 40 percent rating under DC 6066 would be assignable 
for anatomical loss of the right eye, but this is not shown 
in the veteran's case. 

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  See 38 C.F.R. §§ 3.383, 4.80.  None 
of those criteria are met here. As discussed above, the 
visual acuity in the appellant's left eye is 20/40.  The left 
eye has not been enucleated, nor has there been any cosmetic 
defect.  While a macular scar is noted throughout the medical 
evidence, the veteran does not contend and the evidence does 
not reveal that the scar is disfiguring (old or new DC 7800), 
painful (old or new DC 7804), unstable or ulcerated (old or 
new DC 7803), or limits function (old and new DC 7805).  See 
38 C.F.R. Part § 4.118, DC 7899, 7803, 7804, 7805 (prior to 
August 30, 2002); 38 C.F. R. § 4.118 DC 7800, 7803 to 7805 
(effective August 30, 2002).

A rating higher than 30 percent is not warranted under any 
Diagnostic Code for this disability.  Because he clearly 
retains both eyes, the provisions of 38 C.F.R. § 4.84a, DC 
6066, are not for application. In addition, as there is no 
entitlement established for impairment of ocular muscle 
function, the provisions of 38 C.F.R. § 4.84a, DC 6090, are 
also not for application.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the left eye 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  
There is no evidence that the veteran's left eye disability 
has presented such an unusual or exceptional disability 
picture at any time as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  While he claims to be unable to work due to being 
unable to drive because of his vision, there is no evidence 
to show that the veteran has attempted other means of 
transportation to work.  And, the schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from disability in civil occupations. 38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

Because the veteran is receiving the maximum schedular rating 
possible for his left eye disability, and because 
extraschedular consideration is not warranted, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt rule is inapplicable.

TDIU

The veteran is presently rated as 30 percent disabled for his 
left eye choroiditis, and 10 percent disabled for bilateral 
pes planus.  See rating decisions, most recent of which is 
dated October 2005.  Because the veteran has two service-
connected disabilities, one of them must be rated at least 40 
percent disabling to qualify him for TDIU under 38 C.F.R. § 
4.16(a).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. §§ 3.340, 4.16(a).  If there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Neither the veteran's 
non-service-connected disabilities, nor his advancing age may 
be used as a determining factor in the rating agency's 
judgment.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  The Board 
notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The Board declines to refer this case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension.  

Because the veteran does not have one disability rated as 40 
percent disabling, he is ineligible for TDIU.  The matter of 
his unemployability need not be discussed, because the 
veteran does not meet the underlying regulatory requirements 
for the benefit. 

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to an increased 
rating for his service-connected vision disability and for 
TDIU.  Sufficient evidence is available to reach a decision 
and the veteran is not prejudiced by appellate review at this 
time.

VA sent the veteran several letters that informed him of the 
evidence necessary to establish entitlement to an increased 
rating and for TDIU.  See VA letters to the veteran dated 
October 2002, December 2003, March 2004, and February 2005.  
The veteran was notified of what was necessary to establish 
his claims, what evidence he was expected to provide, and 
what VA would obtain on his behalf.  The February 2005 letter 
also asked the veteran to provide VA with any pertinent 
evidence he may have regarding his claims.  These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
An April 2006 Supplemental Statement of the Case (SSOC) 
provided notice as to the type of evidence necessary to 
establish an effective date or a disability rating as 
required under Dingess v. Nicholson,  
19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, VA and private 
treatment records, and VA examination reports have been 
associated with the claims folder.  The veteran requested, 
but then withdrew his request for a hearing, so no hearing 
transcript is of record.  The veteran has not notified VA of 
any additional available relevant records with regard to his 
claims.  VA has done everything reasonably possible to assist 
the veteran.  A remand for further development of these 
claims would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.  


ORDER

Entitlement to an increased rating for choroiditis of the 
left eye with cataract, visual acuity of hand motion at 1 
foot, currently rated as 30 percent disabling, is denied. 
 
Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


